Title: To George Washington from Major General Nathanael Greene, 11–12 November 1776
From: Greene, Nathanael
To: Washington, George



Dear General
Fort Lee [N.J.] Nov. 11[-12]-1776

By Justice Mercereau of Statten Island I am informed that 10,000 Troops embarked on board of a number of Transports day before yesterday—Lord Dunmore was to command and that they were bound for South Caroline—A large number of Transports were getting ready to sail for England for Stores—Mercereau says that he saw a man from York yesterday that informed him he had been employ’d in constructing a number of Gondoloes to carry one Eighteen pounder—the Gundaloes are to be employd in fetching Hay from the Newark Meadows—The light Horse he says are perishing for want of Hay—Mercereau further informs me by the way of General Williamson that our Prisoners in the City are Perishing for want of sustinance—having only half allowance of bread and Water—They are reduced to the necessity to beg and instead of receiveing any Charity are called damn Rebbels and told their fare is good enough & that they had no business to burn the Grain on Long Island.
This moment came to hand a large Number of Letters from the Prisoners of Newyork—several to your Excellency—they came out by the way of Mount Washington. the Enemy remains quiet there this afternoon—I am dear General your most obedient and very humble Servt

Nath. Greene

